Since the writ of error was sued out in this case the controlling questions of law presented herein have been considered in other cases and the law applicable thereto enunciated. See Fla. Power  Light Co. v. Newsome, opinion filed June 22, 1933, reported 149 So. 621, and George Andrews v. First National Bank of Tampa, opinion filed May 25, 1934.
We deem it unnecessary to add anything to what has been said in the two opinions referred to.
On authority of the opinions and judgments in the cases above cited, the judgment herein should be reversed and it is so ordered.
Reversed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
  DAVIS, C. J., concurs in the opinion and judgment. *Page 593